 



Exhibit 10.1

AMENDMENT NO. 4
TO THE LINCOLN ELECTRIC HOLDINGS, INC
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AS AMENDED AND RESTATED AS OF MARCH 1, 2002)

     WHEREAS, Lincoln Electric Holdings, Inc. (the “Company”) adopted the
Lincoln Electric Holdings, Inc. Supplemental Executive Retirement Plan (the
“Plan”), originally effective as of January 1, 1994;

     WHEREAS, the Plan is classified as a “nonqualified deferred compensation
plan” under the Internal Revenue Code of 1986, as amended (the “Code”);

     WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”)
added a new Section 409A to the Code, which significantly changed the Federal
tax law applicable to “amounts deferred” under the Plan after December 31, 2004;

     WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the
Internal Revenue Service will issue proposed, temporary or final regulations
and/or other guidance with respect to the provisions of the new Section 409A of
the Code (collectively with the AJCA, the “Guidance”);

     WHEREAS, effective January 1, 2005, Amendment No. 3 to the Plan froze
benefit accruals under the Plan; and

     WHEREAS, the Company desires to unfreeze benefit accruals under the Plan
and make certain other modifications to the Plan benefits.

     NOW, THEREFORE, the Company hereby adopts this Amendment No. 4 to the Plan,
which Amendment is intended to unfreeze the Plan with respect to all benefit
accruals, to provide that all benefit accruals vested prior to January 1, 2005
will be administered so as to qualify for “grandfather” status and continue to
be governed by the law applicable to nonqualified deferred compensation prior to
the addition of Code Section 409A (as specified in the Plan as in effect before
the adoption of Amendment No. 3 to the Plan), to provide that all benefit
accruals that are not so “grandfathered” will be administered so as to quality
under Section 409A of the Code and to set up a two-tiered benefit structure for
new Participants.

     Words used herein the Capital letters that are defined in the Plan are used
herein as so defined.

Section 1

     Effective January 1, 2005, Section 1.3 of the Plan is hereby amended in its
entirety to read as follows:

     Section 1.3. Benefit freeze. (a) The benefit accrual freeze provided for in
the Plan will terminate, and benefit accruals will be reinstated commencing
January 1, 2005. Each Participant’s vested accrued benefit under the Plan on
December 31, 2004, will be determined

1



--------------------------------------------------------------------------------



 



based on such Participant’s age and service as determined on such date (the
“Participant’s pre 2005 Benefit”).

           (b) With respect to each Participant’s pre-2005 Benefit, the Plan
will be administered in a manner that will comply with the “grandfather”
provision of Section 885(d) of the AJCA, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
Internal Revenue Service with respect thereto (collectively with the AJCA, the
“Guidance”). In all other respects, the Plan is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. The Committee is authorized to adopt rules and regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply with the requirements of the Guidance (including any transition or
grandfather rules thereunder).

Section 2

     Effective January 1, 2005, Section 2.1 of the Plan is hereby amended by
adding the following definition after the definition of “Interest Rate” and
before the definition of “Normal Retirement Date”:

     “Management Committee and Regional President Participant” means a
Participant who serves on the Company’s policy-making committee or a Participant
who has been elected by the Board as a President of a region of the Company, and
for whom the Committee has designated his participation in this Plan as a
Management Committee and Regional President Participant.

Section 3

     Effective January 1, 2005, Section 2.1 of the Plan is hereby amended by
adding the following definition after the definition of “Normal Retirement Date”
and before the definition of “Participant”:

     “Other Participant” means a Participant who is not a Management Committee
and Regional President Participant.

Section 4

     Effective January 1, 2005, Subsection (a) of Section 4.1 of the Plan is
hereby amended in its entirety to read as follows:

             

  (a)   =   (i) for an individual who was a Participant as of December 31, 2004,
one and four hundred forty-five thousandths percent (1.445%) of such
Participant’s Final Average Pay multiplied by his Years of Service, but not
greater than sixty-five percent (65%) of the Participant’s Final Average Pay; or
 
           

          (ii) for an individual who becomes a Participant on or after
January 1, 2005 and who is designated as a Management Committee and Regional
President Participant, one and three hundred thirty-three thousandths percent
(1.333%) of such Participant’s Final Average Pay multiplied by

2



--------------------------------------------------------------------------------



 



             

          his Years of Service, but not greater than sixty percent (60%) of the
Participant’s Final Average Pay; or
 
           

          (iii) for an individual who becomes a Participant on or after
January 1, 2005 and who is designated as an Other Participant, one and one
hundred eleven thousandths percent (1.111%) of such Participant’s Final Average
Pay multiplied by his Years of Service, but not greater than fifty percent (50%)
of the Participant’s Final Average Pay; and

* * *

     The effective date of this Amendment No. 4 is January 1, 2005. Pre 2005
Benefits accrued and vested prior to January 1, 2005 and that qualify for
“grandfather” status under Section 409A of the Code and Section 885(d) of the
AJCA shall continue to be governed by the law applicable to nonqualified
deferred compensation prior to the addition of Section 409A to the Code and
shall be subject to the terms and conditions specified in the Plan as in effect
prior to January 1, 2005.

     EXECUTED this ___day of ___, 2005.

LINCOLN ELECTRIC HOLDINGS, INC.

By:_______________________________
Title:____________________________

3